Case:20-00055-EAG Doc#:71 Filed:07/02/20 Entered:07/02/20 13:19:41                      Desc: Main
                          Document Page 1 of 4



                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO

 In re:                                            Chapter 11

 ORGANIC POWER, LLC,                               Bankruptcy Case No. 19-01789 (EAG)

                          Debtor.

                                                   Adv. No. 20-00055-EAG
 ORGANIC POWER, LLC.

                          Plaintiff,

           v.

 THE U.S. SMALL BUSINESS
 ADMINISTRATION and JOVITA
 CORRANZA, solely as Administrator of the
 United States Small Business
 Administration,

                          Defendants.


  UNITED STATES’ NOTICE REGARDING TEMPORARY RESTRAINING ORDER

          During the June 29, 2020 hearing in the above-entitled matter, this Court inquired about

extending the temporary restraining order that the Court first entered on May 8, 2020 (Dkt. 29)

while the Court considers this matter and issues its decision. The Court permitted the parties

until July 2, 2020 to request any revisions to the temporary restraining order. The United States,

on behalf of the U.S. Small Business Administration and Jovita Carranza in her capacity as

Administrator of the U.S. Small Business Administration, respectfully requests that the Court

include the following statements in any order extending the temporary restraining order in this

case: “The Court recognizes that Organic Power LLC, pursuant to this Court’s prior temporary

restraining order (see Dkt. 29), has filed a PPP application and has obtained PPP funds from

Banco Popular of Puerto Rico (see, e.g., Dkt. 33, 38, 70). Thus, the Court’s extension of the

                                                  1
Case:20-00055-EAG Doc#:71 Filed:07/02/20 Entered:07/02/20 13:19:41                       Desc: Main
                          Document Page 2 of 4



temporary restraining order on these facts does not conflict with Defendant’s statement that the

U.S. Small Business Administration does not have the authority to guarantee PPP loans on

applications filed after June 30, 2020, absent enacted legislation extending its authority.” 1

       Defendants have spoken with counsel for Plaintiff and understand that Plaintiff does not

oppose the inclusion of this language so long as the provisions set forth in the Court’s May 8,

2020 temporary restraining order remain in effect while this Court is considering this matter.

Dated: July 2, 2020                            Respectfully submitted,


                                               UNITED STATES OF AMERICA

                                               JOSEPH H. HUNT
                                               Assistant Attorney General
                                               Civil Division

                                               W. STEPHEN MULDROW
                                               United States Attorney

                                               s/Rafael J. López-Rivera
                                               Rafael J. López-Rivera
                                               Assistant United States Attorney
                                               USDC-PR No. 221213
                                               UNITED STATES ATTORNEY’S OFICE
                                               Torre Chardón, Suite 1201
                                               350 Carlos Chardón Street
                                               San Juan, Puerto Rico 00918
                                               Phone Number: (787)766-5656
                                               Facsimile: (787)766-6219
                                               rafael.j.lopez@usdoj.gov

                                               Pedro Jaime López-Bergollo
                                               Special Assistant US Attorney
                                               USDC No. 231412
                                               273 Ponce de León Ave., Suite 510
                                               Plaza 273
                                               San Juan, PR 00917-1930


1
 The United States notes that there is pending legislation that could potentially extend the
deadline for submitting PPP applications to August 8, 2020. But at the time of the filing of this
Notice, this legislation has not yet been signed by the President.
                                                  2
Case:20-00055-EAG Doc#:71 Filed:07/02/20 Entered:07/02/20 13:19:41        Desc: Main
                          Document Page 3 of 4



                                    Tel.: 787-766-5269
                                    Email: pedro.lopez-bergollo@sba.gov

                                    RUTH A. HARVEY
                                    Director
                                    MARGARET M. NEWELL
                                    Assistant Director
                                    MICHAEL TYE
                                    Trial Attorney (G03112)
                                    United States Department of Justice
                                    Commercial Litigation Branch,
                                    Civil Division
                                    P.O. Box 875, Ben Franklin Station
                                    Washington, DC 20044-0875
                                    (202) 305-2419
                                    Michael.Tye@usdoj.gov




                                       3
Case:20-00055-EAG Doc#:71 Filed:07/02/20 Entered:07/02/20 13:19:41                   Desc: Main
                          Document Page 4 of 4



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 2, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to
all CM/ECF participants.

                                                  /s/ Michael Tye

                                                  Commercial Litigation Branch
                                                  Civil Division
                                                  United States Department of Justice
